



COUR DAPPEL DE LONTARIO

RÉFÉRENCE : Khader c. Mamache, 2021 ONCA 51

DATE : 20210125

DOSSIER : M52105 (C68765)

La juge Roberts (la juge saisie
    de la motion)

ENTRE

Mohamed Khader

Requérant

(Appelant/Auteur de la motion)

et

Hassna Mamache

Intimée

(Intimée/Partie intimée)

Mohamed Khader, en personne

Kibondo M. Kilongozi, pour lintimée

Date de laudience : le 22 janvier 2021 par visioconférence

INSCRIPTION

[1]

Lappelant cherche à proroger le délai pour mettre
    son appel en état. Lappelant interjette appel de lordonnance du juge Shelston
    du 29 septembre 2020, rejetant sa motion de varier lordonnance finale du 23 octobre
    2017, et de lordonnance du juge Shelston du 3 novembre 2020 concernant les
    dépens de la motion rejetée.

[2]

Les parties ont consenti à lordonnance finale
    du 23 octobre 2017 qui prévoit la garde partagée de leurs jeunes enfants. Lappelant
    a introduit une motion devant le juge Shelston pour varier cette ordonnance
    afin quil soit accordé provisoirement la garde exclusive de leurs enfants. En outre,
    les parties ont demandé au juge de déterminer si leurs enfants devraient assister
    virtuellement ou physiquement à lécole pendant la pandémie de la COVID-19. Sans
    un procès, le juge Shelston na pas pu déterminer les questions de crédibilité
    soulevées par les parties. Il a conclu quun procès était nécessaire pour les
    résoudre. Toutefois, il a décidé que les enfants peuvent assister physiquement
    à lécole. En tout, il a rejeté la motion de lappelant avec des dépens de 7,000
    $ accordés à lintimée.

[3]

Dans une motion pour proroger le délai, les critères
    à examiner sont bien établis, à savoir : lintention de lappelant de poursuivre
    lappel ; la durée du délai et lexplication pour ce délai ; le préjudice causé
    par le délai, y compris le préjudice aux enfants ; et le fondement de lappel. Bien
    quil soit nécessaire détudier tous ces critères, limpossibilité que lappelant
    ait gain de cause peut être déterminative. La question prédominante est de
    considérer sil est juste que le délai soit prorogé. Voir notamment
Codina v. Canadian Broadcasting Corporation
, 2020 ONCA 116, aux paras. 2, 7 ;
Issasi
    v. Rosenzweig
, 2011 ONCA 112, 277 O.A.C. 391, au
    para. 4 ;
Enbridge Gas Distribution Inc. v. Froese
, 2013 ONCA 131, 114 O.R. (3e) 636, aux paras. 15-16.

[4]

Jaccepte que lappelant veuille poursuivre son
    appel et quil prenne quelques efforts pour le faire. Néanmoins, je ne suis pas
    persuadée quil est juste que le délai soit prorogé parce que le délai cause préjudice
    aux enfants et lappel est sans fondement.

[5]

Bien que le délai en question ne soit pas démesuré,
    tout délai a un impact sur lintérêt des jeunes enfants des parties puisque ces
    enfants ont besoin dune vie stable en matière de garde et daccès, ce qui leur
    permet de fonder une bonne relation avec les deux parents : voir
D.G. v.
    A.F.
, 2014 ONCA 436, aux paras. 33-34. Le processus prévu par le juge Shelston
    pour régler ou déterminer par un procès la question de la garde présentée par lappelant
    est retardé. La résolution définitive des litiges est extrêmement importante en
    matière de garde des enfants et renforce lobligation de retenue envers la décision
    intrinsèquement discrétionnaire de première instance :
Van de Perre c. Edwards
, 2001 CSC 60,
[2001] 2 R.C.S. 1014,
au para. 13.

[6]

Deuxièmement, les ordonnances du juge Shelston sont
    interlocutoires et, par conséquent, sont du ressort de la Cour divisionnaire
    avec lautorisation prévue dans les règles de pratique : voir lart.
    19(1)(b) de la
Loi sur les tribunaux judiciaires
,
L.R.O. 1990, c. C.43. Par conséquent, lappelant ne peut pas avoir gain de
    cause parce que la Cour dappel ne peut pas entendre son appel. La règle
    applicable pour lautorisation dinterjeter appel devant la Cour divisionnaire dune
    ordonnance interlocutoire en vertu dune motion est la r. 62.02 des
Règles de procédure civile
, R.R.O.
    1990, Règl. 194. Cette motion est entendue sur pièces et lautorisation est obtenue
    auprès dune formation de juges de la Cour divisionnaire. Selon la r. 62.02(3)
    des
Règles de procédure civile
, lavis de motion en autorisation doit être signifié dans les 15
    jours qui suivent la date à laquelle a été rendue lordonnance. Toutefois, la
    r. 3.02 des
Règles de procédure civile
prévoit quun juge du tribunal dappel

peut proroger ce délai en vertu dune motion.

[7]

Lintimée ne consent pas au transfert de lappel
    et objecte que lappelant sera autorisé à poursuivre son appel devant la Cour
    divisionnaire. Puisque lappel exige lautorisation de la Cour divisionnaire, je
    ne suis pas en mesure de transférer ou autoriser lappel, selon lart. 110 de
Loi sur les tribunaux judiciaires
. De
    plus, puisque seule la Cour divisionnaire a compétence dentendre lappel avec
    lautorisation prévue par les règles de pratique, je ne suis pas en mesure de proroger
    le délai pour signifier lavis de motion en autorisation. Ces questions sont à déterminer
    par la Cour divisionnaire, si lappelant décide de poursuivre un appel en entreprenant
    les étapes nécessaires selon les règles de pratique.

[8]

Pour ces motifs, la motion est rejetée.

[9]

Il ny aura pas dordonnance concernant les dépens
    de cette motion.

L.B.
    Roberts j.a.


